Exhibit 10.1

SECOND AMENDMENT TO

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of September 30, 2005 (this “Amendment”), is entered into by and among
GGRC Corp. (as “Seller”), Georgia Gulf Corporation (“Georgia Gulf”), Georgia
Gulf Chemicals and Vinyls, LLC (individually and together with Georgia Gulf, the
“Servicers,” and the Servicers, together with Seller, the “Seller Parties”),
Blue Ridge Asset Funding Corporation, (“Blue Ridge”), Victory Receivables
Corporation (“Victory” and as a purchaser, a “Purchaser,” and together with Blue
Ridge, the “Purchasers”), Wachovia Bank, National Association (individually and
as a purchaser agent for the Blue Ridge Purchaser Group, the “Blue Ridge
Purchaser Agent,” and as administrative agent, the “Administrative Agent”) and
The Bank of Tokyo-Mitsubishi, Ltd., New York Branch (individually and as
purchaser agent, the “Victory Purchaser Agent,” and together with the Blue Ridge
Purchaser Agent and the Administrative Agent, the “Agents”).  Capitalized terms
used and not otherwise defined herein are used as defined in the Agreement (as
defined below and amended hereby).

 

WHEREAS, the Seller Parties, the Purchasers and the Agents have entered into
that certain Amended and Restated Receivables Purchase Agreement, dated as of
November 12, 2004 (as amended by the First Amendment to Amended and Restated
Receivables Purchase Agreement, dated as of November 23, 2004, and as amended
hereby, the “Agreement”);

 

WHEREAS, the Sellers Parties, the Purchasers and the Agents desire to amend the
Agreement in certain respects as hereinafter set forth;

 

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties agree as follows:

 


SECTION 1.      AMENDMENTS.


 

The Agreement is hereby amended as follows:

 


(A)           SECTION 3.1(B) IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS
FOLLOWS:


 

“(b)         Earned Discount and CP Costs; Other Amounts Due.  (A) (I) on or
before 12:00 noon, New York City time on the Business Day before the last day of
each Yield Period, each Purchaser Agent shall notify the Servicers of the amount
of Earned Discount accrued with respect to any Asset Tranche funded by a
Liquidity Funding corresponding to such Yield Period and (II) on or before 12:00
noon (New York City time) five (5) Business Days before each Reporting Date,
each Purchaser Agent shall notify the Servicers of the CP Costs accrued during
the most recently ended CP Accrual Period with respect to any Asset Tranche
funded with Commercial Paper Notes of such Purchaser Group during all or any
portion of such CP Accrual Period, (B) the Servicers shall pay to such Purchaser
Agent for the benefit of the related

 

--------------------------------------------------------------------------------


 

Purchaser the amount of such Earned Discount before 12:00 noon (New York City
time) on the last day of such Yield Period and the amount of such CP Costs
before 12:00 noon (New York City time) on each Settlement Date, (C) on or before
12:00 noon, New York City time, on the Business Day before each Reporting Date,
each Purchaser Agent, on the related Purchaser’s behalf, shall notify the
Servicers of all fees and other amounts accrued and payable by the Seller under
this Agreement during the prior calendar month (other than amounts described in
clause (c) below), (D) the Servicers shall pay to each Purchaser Agent, for the
benefit of the related Purchaser, the amount of such fees and other amounts (to
the extent of Collections attributable to the Asset Interest during such
Settlement Period) on the Settlement Date for such month, (E) each Purchaser
Agent shall notify the Servicers of any Broken Funding Costs incurred by the
related Purchaser and (F) the Servicers shall pay to each Purchaser Agent, for
the benefit of the related Purchaser, the amount of such Broken Funding Costs on
the first Business Day following receipt by the Servicers of notice of such
Broken Funding Costs.  Such payments shall be made out of amounts set aside
pursuant to Section 1.3 for such payment; provided, however, that to the extent
Collections attributable to the Asset Interest during such Settlement Period are
not sufficient to make such payment, such payments shall be made out of funds
allocated by the Servicers to the Seller (which amounts the Seller hereby agrees
to pay to the Servicers), and in the case of Earned Discount, to the extent that
funds were not set aside pursuant to Section 1.3 for such payment (because the
actual Earned Discount for such month was greater than the estimated Earned
Discount used in calculating the Asset Interest during such month), out of funds
allocated by the Servicers to the Seller (which amounts the Seller hereby agrees
to pay to the Servicers), up to the aggregate amount of Collections applied to
Reinvestment under Section 1.3(a) or (b) during such month.

 


(B)           THE LAST SENTENCE OF SECTION 3.1(C)(II) IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

“Such payment shall be made out of amounts set aside pursuant to Section 1.3 for
such purpose and, to the extent such amounts were not so set aside, the Seller
hereby agrees to pay such amounts to the Servicers to the extent of Collections
allocated to Reinvestment under Section 1.3 during the relevant Settlement
Period.”

 


(C)           THE LAST SENTENCE OF SECTION 3.1(C)(V) IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

“Such payment shall be made out of amounts identified pursuant to Section 1.3
for such purpose and, to the extent such amounts were not so identified, the
Seller hereby agrees to pay such amounts to the Servicer to the extent of
Collections allocated to Reinvestment under Section 1.3 during the relevant
Interim Reporting Period.”

 


(D)           CLAUSE (IV) OF THE DEFINITION OF “TERMINATION DATE” IN APPENDIX A
TO THE AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 

“(iv)        September 29, 2006;”

 

2

--------------------------------------------------------------------------------


 


(E)           THE DEFINITION OF “VICTORY CP COSTS” IN APPENDIX A TO THE
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

“Victory CP Costs:  For each day, the sum of (i) discount or interest accrued on
Pooled Commercial Paper issued by Victory on such day, plus (ii) any and all
accrued commissions in respect of placement agents and Commercial Paper Note
dealers, and issuing and paying agent fees incurred, in respect of such Pooled
Commercial Paper for such day, plus (iii) other costs associated with funding
small or odd-lot amounts with respect to all receivable purchase or financing
facilities which are funded by Pooled Commercial Paper issued by Victory for
such day, minus (iv) any accrual of income net of expenses received on such day
from investment of collections received under all receivable purchase or
financing facilities funded substantially with Pooled Commercial Paper of
Victory, minus (v) any payment received on such day net of expenses in respect
of Victory Broken Funding Costs related to the prepayment of any investment of
Victory pursuant to the terms of any receivable purchase or financing facilities
funded substantially with Pooled Commercial Paper.  In addition to the foregoing
costs, if  Seller shall request any Purchase during any period of time
determined by the Victory Purchaser Agent in its sole discretion to result in
incrementally higher CP Costs applicable to such Purchase, the principal
associated with any such Purchase shall, during such period, be deemed to be
funded by Victory in a special pool (which may include capital associated with
other receivable purchase or financing facilities) for purposes of determining
such additional Victory CP Costs applicable only to such special pool and
charged each day during such period against such principal.  Notwithstanding the
foregoing, on any day when any Liquidation Event or Unmatured Liquidation Event
shall have occurred and be continuing, the Victory CP Costs for each Asset
Tranche funded through the issuance of Commercial Paper Notes by Victory shall
equal the greater of (A) the amount determined for such day pursuant to the
preceding two sentences, and (B) the interest on the related Purchaser Group
Invested Amount associated with such Asset Tranche a rate per annum equal to the
Base Rate plus 2% per annum.”

 


SECTION 2.      EFFECTIVENESS AND EFFECT.


 

This Amendment shall become effective as of the date (the “Effective Date”) on
which this Amendment shall have been executed and delivered by a duly authorized
officer of each party thereto.

 


SECTION 3.      REFERENCE TO AND EFFECT ON THE AGREEMENT AND THE RELATED
DOCUMENTS.


 

Upon the effectiveness of this Amendment, (i) each of the Seller Parties hereby
reaffirms all representations and warranties made by it in the Agreement (as
amended hereby) and agrees that all such covenants, representations and
warranties shall be deemed to have been restated as of the Effective Date of
this Amendment and (ii) each reference in the Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be, and
any references to the Agreement in any other document, instrument or agreement
executed and/or delivered in connection with the Agreement shall mean and be, a
reference to the Agreement as amended hereby.

 

3

--------------------------------------------------------------------------------


 


SECTION 4.      GOVERNING LAW.


 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF) OTHER THAN SECTION 5-1401 OF THE NEW YOUR GENERAL
OBLIGATIONS LAW.

 


SECTION 5.      SEVERABILITY.


 

Each provision of this Amendment shall be severable from every other provision
of this Amendment for the purpose of determining the legal enforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Amendment in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.

 


SECTION 6.      COUNTERPARTS.


 

This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.  Delivery of an executed counterpart of a signature page by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment.

 

[remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

GGRC CORP.

 

 

 

 

 

By:

/s/ JOEL I. BEERMAN

 

 

Name:

      Joel I. Beerman

 

 

Title:

       Vice President

 

 

 

 

 

 

 

 

GEORGIA GULF CORPORATION

 

 

 

By:

/s/ JOEL I. BEERMAN

 

 

Name:

      Joel I. Beerman

 

 

Title:

       Vice President

 

 

 

 

 

 

 

 

GEORGIA GULF CHEMICALS AND VINYLS, LLC

 

 

 

By:

/s/ JOEL I. BEERMAN

 

 

Name:

      Joel I. Beerman

 

 

Title:

       Vice President

 

 

 

[additional signatures to follow]

 

 

[Signature Page to Second Amendment to Amended and Restated Receivables Purchase
Agreement]

 

--------------------------------------------------------------------------------


 

 

BLUE RIDGE ASSET FUNDING CORPORATION

 

 

 

BY:

WACHOVIA CAPITAL MARKETS, LLC,

 

 

AS ATTORNEY-IN-FACT

 

 

 

 

By:

     /s/ DOUGLAS R. WILSON, SR.

 

 

Name:

     Douglas R. Wilson, Sr.

 

 

Title:

        Vice President

 

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

By:

     /s/ WILLIAM P. RUTKOWSKI

 

 

Name:

     William P. Rutkowski

 

 

Title:

        Vice President

 

 

 

 

 

[additional signatures to follow]

 

 

[Signature Page to Second Amendment to Amended and Restated Receivables Purchase
Agreement]

 

--------------------------------------------------------------------------------


 

 

VICTORY RECEIVABLES CORPORATION

 

 

 

By:

/s/ R. DOUGLAS DONALDSON

 

 

Name:

          R. Douglas Donaldson

 

 

Title:

            Treasurer

 

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI, LTD., NEW

 

YORK BRANCH

 

 

 

By:

/s/ A. K. REDDY

 

 

Name:

          A. K. Reddy

 

 

Title:

            Vice President

 

 

 

[end of signatures]

 

 

[Signature Page to Second Amendment to Amended and Restated Receivables Purchase
Agreement]

 

--------------------------------------------------------------------------------